Title: From George Washington to Colonel Samuel John Atlee, 21 November 1776
From: Washington, George
To: Atlee, Samuel John



Sir
Head Quarters [Hackensack, N.J., 21] Novemr 1776

I am favoured with yours of the 9th Instant. I can so well conceive the Desire that persons in Captivity must feel for Releasment, and a Return to their Friends, that I do not wonder at your anxious Endeavours to procure your own. If Mr Thomas Irving Receiver Genl of South Carolina (who I do not look upon in the military Line) can receive any Assurance from Genl Howe that he will exchange you for him I certainly can have no Objection. This proposition cannot with propriety go from me to Genl Howe, because by the Terms of our Cartel Exchanges can only be proposed between Officers of equal Rank, but either Side may deviate from the Rule if they please as was the Case of Governor Brown for Brig. Lord Stirling. If therefore you and Mr Irving can obtain Genl Howes Consent for your reciprocal Exchange, I will immediately upon receiving his Approbation of the Measure, send for Mr Irving from Connecticut.
In Consequence of a joint Letter from you and Colo. Miles respecting the deplorable Condition of our prisoners in New York for want of Cloathes and other Necessaries, I have laid the Matter before Congress, and have recommended it to them to provide a proper Fund for their Support. As to the scanty Allowance of Provisions I would Hope that it proceeded from the State of Genl Howes Stores and not from any desire in him to add ⟨Famine⟩ to the Misfortune of Captivity.
